DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on September 2, 2021, which has been entered.

Objection to Application Contents
The reissue application papers filed on September 2, 2021 are objected to as failing to comply with 37 CFR 1.173(a)(1). Specifically, the application papers are not in compliance because they do not include a copy of the Certificate of Correction that issued for U.S. Patent No. 10,400, 635 B2 on October 8, 2019.

Applicant is required to place the application papers into compliance with 37 CFR 1.173(a)(1) in response to this Office action.

Objections to Amendments – Formalities
The claim amendments filed on September 2, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent claims, with omitted text enclosed in single brackets, and added text underlined. New claims must be underlined in their entirety. 

The claim amendments are improper because:
In claim 1, at l. 3, “-35° C.” has been changed to “-35°C” without showing the changes using the required single brackets and underlining.1
In claim 1, at l. 20, “82° C.” has been changed to “82°C” without showing the changes using the required single brackets and underlining.
In claim 5, at l. 2, “-40° C” has been changed to “-40°C” without showing the changes using the required single brackets and underlining. 
In claim 6, at l. 2, “-45° C” has been changed to “-45°C” without showing the changes using the required single brackets and underlining.
In claim 12, at l. 4, “-35° C.” has been changed to “-35°C” without showing the changes using the required single brackets and underlining.
In claim 12, at l. 19, “82° C.” has been changed to “82°C” without showing the changes using the required single brackets and underlining.

The specification amendments filed on September 2, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(1) and (g). All amendments must be made relative to the patent specification (not relative to the specification of the original application that later issued as the patent). Further, the precise point in the patent specification must be identified where any added or rewritten paragraph is located.

The specification amendments are improper because they include an instruction to “add paragraph [0001]” and because the new paragraph includes the paragraph number “[0001]”. The patent specification does not include paragraph numbers. Therefore, the location of added or rewritten paragraphs cannot be identified using paragraph numbers, and such paragraphs should not include paragraph numbers since none appear in the patent. The location of the added paragraph should be identified using the column and line numbers of the patent specification.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

The specification amendments filed on September 2, 2021 are also objected to because the added paragraph refers to amendments made via “the use of brackets and underlining”. Such a statement is improper for inclusion in the reissued patent. While brackets and underlining are required for amendments submitted in a reissue application, the changes are not shown in the same format in the reissued patent.2 Correction is required.

Claims Subject to Examination
Patent claims 1-17 and new reissue claims 18-26 are subject to examination.

Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 10,400,635 B2, which issued from US Application No. 15/658,705, which was a continuation of US Application No. 14/765,735, which was the national stage of International Application No. PCT/US2014/014965. The “original disclosure” is the disclosure of International Application No. PCT/US2014/014965 as filed on February 5, 2014. Any subject matter added to the disclosure (including the claims) during the examination of the instant reissue application or during the earlier-concluded examination of any one of US Application No. 15/658,705, US Application No. 14/765,735 and International Application No. PCT/US2014/014965 does not constitute a part of the “original disclosure”.

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

PCT Article 19(2) states that “The amendments shall not go beyond the disclosure in the international application as filed”.

New Matter Added During Present Examination
The amendment filed in the instant application on September 2, 2021 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the following reasons.

New claim 24 recites “an expansion chamber in operable communication with an exhaust portion of the positive-displacement decompressor, the expansion chamber configured to condense the organic refrigerant to the liquid phase”. At col. 8, l. 39 to col. 9, l. 15, the patent specification provides the following disclosure:
…The refrigerant vapor then enters exhaust pipe 167 and travels to a vapor expansion chamber 169, which contains a second porous oil separator 171. Oil removed from the refrigerant vapor by oil separator 171 returns, via gravity, to the reservoir 151 through return tube 173. It will be noted that the vapor expansion chamber 169 has an output tube 174 that extends into the chamber housing 175, thereby making it more difficult for oil to escape from the vapor expansion chamber 169 through the normal refrigerant escape path. Cooling of the generator 147, along with pressure equalization for the prime mover shell 145, is achieved with an actuator valve 177 and pressure equalization piping 179 from the prime mover shell 145 to the top of the chamber housing 175.
Still referring to FIG. 1, from the vapor expansion chamber 169, refrigerant vapor passes into an eccentrically shaped expansion chamber extension 181, which is also connected at its apex to the pressure equalization piping 179. It will be noted that there is a first sub-cooling coil 183 within the expansion chamber extension 181. It will be further noted that the first sub-cooling coil 183 vents into the expansion chamber extension, where the escaping gas from the fist sub-cooling coil 183 join the refrigerant vapor that has been released from the decompressor 105. Because of the expansion and cooling effect, the refrigerant vapor begins to condense into a liquid. It should be understood that the propensity of the refrigerant vapor to condense is directly related to the amount of liquid refrigerant charge maintained in the low pressure zone. From the expansion chamber extension 181, the condensing vapor moves to a refrigerant-cooling heat exchanger 185, where heat from the refrigerant is transferred to the heat sink 107, which is preferably a cold-water source. From the refrigerant-cooling heat exchanger 185, the condensing refrigerant vapor passes through a filter/dryer unit 187, which removes any water moisture and any solid particles from the condensing refrigerant. From the filter/dryer unit 187, the largely condensed organic refrigerant 101 enters a vertically oriented refrigerant tank 189 of downwardly tapering and downwardly decreasing cross-sectional area, which employs gravity to ensure maximum density of organic refrigerant 101 in its liquid state as it enters the input port 119 of the hydraulic pump 109.

The vapor expansion chamber 169 is not disclosed as being “configured to condense the organic refrigerant to the liquid phase” (claim 24, l. 3). Rather, the above-recited disclosure explains that the refrigerant (a) begins to condense into a liquid due contact with the sub-cooling coil 183 within the expansion chamber extension 181, (b) continues to undergo condensation within the refrigerant-cooling heat exchanger 185, and (c) is in a largely condensed state as it enters the refrigerant tank 189.

For these reasons, the amendment filed in the instant application on September 2, 2021 violates the prohibition of new matter under both 35 USC 132(a) and 35 USC 251(a).  
Applicant is required to cancel the new matter in response to this Office action.

Application Data Sheet
The Application Data Sheet (ADS) filed on September 2, 2021 is (or appears to be) defective because the residence and mailing address provided for the second-named inventor is inconsistent with the residence and mailing address provided for that inventor in the Reissue Application Declaration by the Inventor filed on September 2, 2021. Since the declaration was executed by the inventors themselves, the inventor information provided therein is presumed to be correct. If the inventor information provided in the declaration is indeed correct, then applicant is required to correct the ADS in response to this Office action. Otherwise, correction of the declaration will be necessary.

As explained in section II of MPEP 601.05(a), a corrected ADS should be filed with a request for a corrected filing receipt unless accompanied by a request to take some other action, such as a request to change the applicant under 37 CFR 1.46(c), or a request to correct inventorship under 37 CFR 1.48. Accordingly, the applicant should file a request for a corrected filing receipt in order to have corrected Inventor Information entered by the Office of Patent Application Processing (OPAP).

Establishing Ownership
This application is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested.  An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a). The assignee’s ownership interest is established by:
filing in the reissue application evidence of a chain of title from the original owner to the assignee, or 
specifying in the record of the reissue application where such evidence is recorded in the Office (e.g., reel and frame number, etc.). 
The submission with respect to (a) and (b) to establish ownership must be signed by a party authorized to act on behalf of the assignee. See MPEP 1410.01.
A Statement under 37 CFR 3.73(c) (Form PTO/AIA /96) was filed on September 2, 2021, but that statement does not properly establish the assignee’s ownership interest in the patent for which reissue is being requested. Note that the second line of the form identifies the statement as pertaining to an unidentified application/patent that was filed/issued on “September 2, 2021” (presumably the instant reissue Application No. 17/465,676 filed on September 2, 2021). Instead, the statement must be identified as pertaining to Patent No. “10,400,635 B2” issued on “September 3, 2019”.

The Statement under 37 CFR 3.73(c) (Form PTO/AIA /96) filed on September 2, 2021 is also defective because item 4.B. identifies the assignment data for parent US Patent No. 9,745,870 B2. The assignment data for the patent for which reissue is sought, i.e., US Patent No. 10,400,635 B2, is not identified. In fact, a search of USPTO assignment records reveals that no assignment data for US Patent No. 10,400,635 B2 has been recorded.

An appropriate paper satisfying the requirements of 37 CFR 3.73 must be submitted in reply to this Office action.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claim 24 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. See the explanation above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 2:  Claims 2, 9-11, 14, 15 and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. These claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors or a joint inventor had possession of the claimed invention at the time the application was filed.

The written description requirement serves both to satisfy applicant’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the inventor(s) was in possession of the invention that is claimed. It is not enough that a skilled artisan could theoretically construct his/her own version of the claimed invention. Rather, applicant bears the burden of setting forth sufficient information to show that the inventor had possession of the claimed invention. Thus, the written description requirement requires applicant to go beyond a discussion of mere concepts and suggestions. It is not sufficient to merely outline desired results that the claimed invention is expected to achieve. Rather, the specification must explain how the invention is structured and how it functions in order to achieve the desired results. While subject matter that is conventional or well known in the art need not be described in detail, the specification must provide a complete description of each of the essential features recited in the claims which enable the claimed invention to achieve the desired results. 

Claim 2 recites “a lubricating oil in the closed-loop path, the lubricating oil within a prime mover shell housing the positive-displacement decompressor”. The patent specification describes the lone drawing figure as showing a prime mover shell 145 within which a positive-displacement decompressor 105 and an electrical generator 147 are located. See col. 8, ll. 11-14. The decompressor 105 is disclosed as an orbital scroll decompressor manufactured by a Danish company or another manufacturer. See col. 6, l. 64 to col. 7, l. 2. However, the decompressor 105 is only represented in the drawing figure in a symbolic way using what is referred to in the patent specification as a rectangular block. See col. 7, ll. 34-39. This disclosure of a commercially available decompressor that is to be housed in the prime mover shell 145 constitutes merely a concept/suggestion. No explanation is provided as to the specific structure required to achieve the desired result. Specifically, the patent specification fails to explain and the drawing figure fails to illustrate (i) any specific structural characteristics of the orbital scroll decompressor, and (ii) how such an orbital scroll decompressor is incorporated into the disclosed prime mover shell 145 in order to be housed thereby. Absent the disclosure of these essential features, the specification fails to demonstrate that the inventor(s) was in possession of the invention that is claimed.

Claim 9 recites “the vertically oriented tubular heat exchanger is configured to maintain a temperature gradient at least partially based on gravity”. The patent specification describes the high-pressure vapor enhancer 129 as, essentially, a vertically oriented, tubular, fin-tube heat exchanger. See col. 7, ll. 52-53. The function of this vapor enhancer or heat exchanger is discussed at col. 7, ll. 53-63. However, there is no specific discussion of the maintenance of a temperature gradient. Due to the use of the phrase “at least partially”, claim 9 encompasses the use of means other than gravity to maintain the claimed temperature gradient. However, there is no disclosure of the use of means other than gravity to maintain a temperature gradient. Thus, the specification fails to demonstrate that the inventor(s) was in possession of the invention that is claimed.

Claim 10 recites “the closed-loop path further comprises at least two oil separators connected in series”. The patent specification describes a first oil separator 121 and a second oil separator 171. See col. 7, ll. 37-39; col. 8, ll. 33-37 and 39-44. Due to the use of the phrase “at least two”, claim 10 encompasses the use of more than two oil separators. However, there is no disclosure of an embodiment having more than two oil separators. The patent specification fails to explain and the drawing figure fails to illustrate how a third, fourth, etc. oil separator is structured and how they are arranged within the closed-loop path. Absent the disclosure of these essential features, the specification fails to demonstrate that the inventor(s) was in possession of the invention that is claimed.

Claim 11 recites “the low-pressure zone of the closed-loop path further comprises at least one refrigeration coil configured to receive cool, pressurized organic refrigerant from the high-pressure zone”. The patent specification describes a first sub-cooling coil 183 and a second sub-cooling coil 191. See col. 8, ll. 58-65; col. 9, ll. 17-28. Due to the use of the phrase “at least one”, claim 11 encompasses the use of more than two sub-cooling coils. However, there is no disclosure of an embodiment having more than two sub-cooling coils. The patent specification fails to explain and the drawing figure fails to illustrate how a third, fourth, etc. sub-cooling coil is structured and how they are arranged within the closed-loop path. Absent the disclosure of these essential features, the specification fails to demonstrate that the inventor(s) was in possession of the invention that is claimed.

Claim 14 recites “heating at least a portion of the lubricating oil in a reservoir”. The patent specification describes heating of oil 149 in oil reservoir 151 via a hot water loop 153. See col. 8, ll. 18-22. Due to the use of the phrase “at least a portion of”, claim 14 encompasses an arrangement in which only a portion of the lubricating oil is heated in a reservoir while another portion of the oil is not heated. However, there is no disclosure of an embodiment in which only a portion of the oil is heated while another portion is not heated. The patent specification fails to explain and the drawing figure fails to illustrate how such an embodiment would be configured. Absent the disclosure of these essential features, the specification fails to demonstrate that the inventor(s) was in possession of the invention that is claimed.

Claim 15 recites “separating at least a portion of the lubricating oil from a gaseous phase of the organic refrigerant”. The patent specification describes a first oil separator 121 that separates most of the oil from the refrigerant vapor, and a second oil separator 171 that separates additional oil from the refrigerant vapor. See col. 7, ll. 37-39; col. 8, ll. 33-37 and 39-44. Due to the use of the phrase “at least a portion of”, claim 15 encompasses an arrangement in which only a small portion of the lubricating oil is separated from the refrigerant. However, there is no disclosure of an embodiment in which only a small portion of the oil is separated from the refrigerant. The patent specification fails to explain and the drawing figure fails to illustrate how such an embodiment would be configured. Absent the disclosure of these essential features, the specification fails to demonstrate that the inventor(s) was in possession of the invention that is claimed.

Claim 21 recites “the positive-displacement decompressor comprises an internal oil pump within a drive shaft of the positive-displacement decompressor and configured to circulate lubricating oil”. As explained above, the decompressor 105 is only represented in the drawing figure in a symbolic way using what is referred to in the patent specification as a rectangular block. See col. 7, ll. 34-39. Further, the patent specification makes mention of a possible alternative embodiment in which the lubricating oil is circulated by an internal oil pump within the drive shaft of the decompressor. See col. 8, ll. 30-33. This disclosure constitutes merely a concept/suggestion. No explanation is provided as to the specific structure required to achieve the desired result. Specifically, the patent specification fails to explain and the drawing figure fails to illustrate (i) any specific structural characteristics of the orbital scroll decompressor, and (ii) how an internal oil pump is incorporated into a drive shaft of such a decompressor. Absent the disclosure of these essential features, the specification fails to demonstrate that the inventor(s) was in possession of the invention that is claimed.

GROUND 3:  Claim 24 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because the claim recites new matter. See the explanation above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 4:  Claims 1-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the recitation “the high-pressure zone contains a first portion of the organic refrigerant in at least a gaseous phase” (ll. 5-6) is inconsistent with the recitation “continuous flow of the organic refrigerant in the liquid phase from the low-pressure zone to the high-pressure zone” (ll. 13-14). That is, ll. 5-6 require the refrigerant to be in “a gaseous phase” in the high-pressure zone, but ll. 13-14 require the refrigerant to flow to the high-pressure zone “in the liquid phase”.

In claim 1, the recitation “the low-pressure zone contains a second portion of the organic refrigerant in at least a liquid phase” (ll. 6-7) is inconsistent with the recitation “the organic refrigerant in the gaseous phase flows continuously from the high-pressure zone to the low-pressure zone” (ll. 9-10). That is, ll. 6-7 require the refrigerant to be in “a liquid phase” in the low-pressure zone, but ll. 9-10 require the refrigerant to flow to the low-pressure zone “in the gaseous phase”.

In claim 2, the recitation “a lubricating oil in the closed-loop path” (ll. 1-2) is inconsistent with “the lubricating oil within a prime mover shell…” (l. 2). When it is “within a prime mover shell”, the oil is not “in the closed-loop path” of the organic Rankine cycle.

In claim 8, the recitation “a refrigerant entrance for the organic refrigerant in the gaseous phase in the lower portion thereof” (ll. 5-6) fails to conform to the description of the invention in the patent specification. As shown in the lone drawing figure, the refrigerant does not enter the bottom of the heat exchanger (vapor enhancer) 129 “in the gaseous phase” as required by claim 8. Rather, it is illustrated as entering the bottom of the heat exchanger 129 in the liquid phase before being flashed to a superheated vapor within the heat exchanger. See col. 7, ll. 40-63.

Claim 9 recites “the vertically oriented tubular heat exchanger is configured to maintain a temperature gradient at least partially based on gravity”. The patent specification describes the high-pressure vapor enhancer 129 as, essentially, a vertically oriented, tubular, fin-tube heat exchanger. See col. 7, ll. 52-53. The function of this vapor enhancer or heat exchanger is discussed at col. 7, ll. 53-63. However, there is no specific discussion of the maintenance of a temperature gradient. Due to the use of the phrase “at least partially”, claim 9 encompasses the use of means other than gravity to maintain the claimed temperature gradient. However, there is no disclosure of the use of means other than gravity to maintain a temperature gradient. Thus, the scope of claim 9 is unclear, i.e., unduly broad.

Claim 10 recites “the closed-loop path further comprises at least two oil separators connected in series”. The patent specification describes a first oil separator 121 and a second oil separator 171. See col. 7, ll. 37-39; col. 8, ll. 33-37 and 39-44. Due to the use of the phrase “at least two”, claim 10 encompasses the use of more than two oil separators. However, there is no disclosure of an embodiment having more than two oil separators. The patent specification fails to explain and the drawing figure fails to illustrate how a third, fourth, etc. oil separator is structured and how they are arranged within the closed-loop path. Thus, the scope of claim 10 is unclear, i.e., unduly broad.

Claim 11 recites “the low-pressure zone of the closed-loop path further comprises at least one refrigeration coil configured to receive cool, pressurized organic refrigerant from the high-pressure zone”. The patent specification describes a first sub-cooling coil 183 and a second sub-cooling coil 191. See col. 8, ll. 58-65; col. 9, ll. 17-28. Due to the use of the phrase “at least one”, claim 11 encompasses the use of more than two sub-cooling coils. However, there is no disclosure of an embodiment having more than two sub-cooling coils. The patent specification fails to explain and the drawing figure fails to illustrate how a third, fourth, etc. sub-cooling coil is structured and how they are arranged within the closed-loop path. Thus, the scope of claim 11 is unclear, i.e., unduly broad.
In claim 12, the recitation “the high-pressure zone contains a first portion of the organic refrigerant in at least a gaseous phase” (ll. 5-6) is inconsistent with the recitation “continuous flow of the organic refrigerant in the liquid phase from the low-pressure zone to the high-pressure zone” (ll. 12-13). That is, ll. 5-6 require the refrigerant to be in “a gaseous phase” in the high-pressure zone, but ll. 12-13 require the refrigerant to flow to the high-pressure zone “in the liquid phase”.

In claim 12, the recitation “the low-pressure zone contains a second portion of the organic refrigerant in at least a liquid phase” (ll. 6-7) is inconsistent with the recitation “to continuously flow the organic refrigerant in the gaseous phase from the high-pressure zone to the low-pressure zone” (ll. 8-9). That is, ll. 6-7 require the refrigerant to be in “a liquid phase” in the low-pressure zone, but ll. 8-9 require the refrigerant to flow to the low-pressure zone “in the gaseous phase”.

In claim 13, the recitation “circulating a lubricating oil in the closed-loop path” fails to conform to the description of the invention in the patent specification. As shown in the lone drawing figure, the oil 149 is injected into an intake port 115 of the decompressor 105 and then is separated out from the refrigerant via the separators 121, 171. Thus, the disclosed method does not include the step of “circulating” the oil “in the closed-loop path”.

Claim 14 recites “heating at least a portion of the lubricating oil in a reservoir”. The patent specification describes heating of oil 149 in oil reservoir 151 via a hot water loop 153. See col. 8, ll. 18-22. Due to the use of the phrase “at least a portion of”, claim 14 encompasses an arrangement in which only a portion of the lubricating oil is heated in a reservoir while another portion of the oil is not heated. However, there is no disclosure of an embodiment in which only a portion of the oil is heated while another portion is not heated. The patent specification fails to explain and the drawing figure fails to illustrate how such an embodiment would be configured. Thus, the scope of claim 14 is unclear, i.e., unduly broad.

Claim 15 recites “separating at least a portion of the lubricating oil from a gaseous phase of the organic refrigerant”. The patent specification describes a first oil separator 121 that separates most of the oil from the refrigerant vapor, and a second oil separator 171 that separates additional oil from the refrigerant vapor. See col. 7, ll. 37-39; col. 8, ll. 33-37 and 39-44. Due to the use of the phrase “at least a portion of”, claim 15 encompasses an arrangement in which only a small portion of the lubricating oil is separated from the refrigerant. However, there is no disclosure of an embodiment in which only a small portion of the oil is separated from the refrigerant. The patent specification fails to explain and the drawing figure fails to illustrate how such an embodiment would be configured. Thus, the scope of claim 15 is unclear, i.e., unduly broad.

In claim 18, the recitation “a high-pressure zone including the organic refrigerant in a gaseous phase” (ll. 3-4) is inconsistent with the recitation “continuous flow of the organic refrigerant in the liquid phase from the low-pressure zone to the high-pressure zone” (ll. 9-10). That is, ll. 3-4 require the refrigerant to be in “a gaseous phase” in the high-pressure zone, but ll. 9-10 require the refrigerant to flow to the high-pressure zone “in the liquid phase”.

In claim 18, the recitation “a low-pressure zone comprising the organic refrigerant in a liquid phase” (ll. 4-5) is inconsistent with the recitation “the organic refrigerant in the gaseous phase flows from the high-pressure zone to the low-pressure zone” (ll. 7-8). That is, ll. 4-5 require the refrigerant to be in “a liquid phase” in the low-pressure zone, but ll. 7-8 require the refrigerant to flow to the low-pressure zone “in the gaseous phase”.

Claim 18 is incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP 2172.01. In order to “operate an organic Rankine cycle” (l. 1) in which organic refrigerant flows between high and low pressure zones while transitioning between liquid and gaseous states (see ll. 3-10), the claimed heat engine necessarily requires a heat source and heat exchanger (evaporator) for vaporizing the refrigerant, and a heat sink and heat exchanger (condenser) for condensing the refrigerant. However, these essential elements are omitted from claim 18.

Claim 21 recites “the positive-displacement decompressor comprises an internal oil pump within a drive shaft of the positive-displacement decompressor and configured to circulate lubricating oil”. As explained above, the decompressor 105 is only represented in the drawing figure in a symbolic way using what is referred to in the patent specification as a rectangular block. See col. 7, ll. 34-39. Further, the patent specification makes mention of a possible alternative embodiment in which the lubricating oil is circulated by an internal oil pump within the drive shaft of the decompressor. See col. 8, ll. 30-33. This disclosure constitutes merely a concept/suggestion. No explanation is provided as to the specific structure required to achieve the desired result. Specifically, the patent specification fails to explain and the drawing figure fails to illustrate (i) any specific structural characteristics of the orbital scroll decompressor, and (ii) how an internal oil pump is incorporated into a drive shaft of such a decompressor. Thus, the scope of claim 21 is unclear, i.e., unduly broad.

In claim 25, the recitation “a high-pressure zone including the organic refrigerant in a gaseous phase” (ll. 3-4) is inconsistent with the recitation “continuous flow of the organic refrigerant in the liquid phase from the low-pressure zone to the high-pressure zone” (ll. 11-12). That is, ll. 3-4 require the refrigerant to be in “a gaseous phase” in the high-pressure zone, but ll. 11-12 require the refrigerant to flow to the high-pressure zone “in the liquid phase”.

In claim 25, the recitation “a low-pressure zone comprising the organic refrigerant in a liquid phase” (ll. 4-5) is inconsistent with the recitation “the organic refrigerant in the gaseous phase flows continuously from the high-pressure zone to the low-pressure zone” (ll. 7-8). That is, ll. 4-5 require the refrigerant to be in “a liquid phase” in the low-pressure zone, but ll. 7-8 require the refrigerant to flow to the low-pressure zone “in the gaseous phase”.

Claim 25 is incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP 2172.01. In order to “operate an organic Rankine cycle” (l. 1) in which organic refrigerant flows between high and low pressure zones while transitioning between liquid and gaseous states (see ll. 3-8 and 11-12), the claimed heat engine necessarily requires a heat source and heat exchanger (evaporator) for vaporizing the refrigerant, and a heat sink and heat exchanger (condenser) for condensing the refrigerant. However, these essential elements are omitted from claim 18.

In claim 26, the recitation “the high-pressure zone contains a first portion of the organic refrigerant in at least a gaseous phase” (ll. 4-5) is inconsistent with the recitation “continuous flow of the organic refrigerant in the liquid phase from the low-pressure zone to the high-pressure zone” (ll. 10-11). That is, ll. 4-5 require the refrigerant to be in “a gaseous phase” in the high-pressure zone, but ll. 10-11 require the refrigerant to flow to the high-pressure zone “in the liquid phase”.

In claim 26, the recitation “the low-pressure zone contains a second portion of the organic refrigerant in at least a liquid phase” (ll. 5-7) is inconsistent with the recitation “to continuously flow the organic refrigerant in the gaseous phase from the high-pressure zone to the low-pressure zone” (ll. 8-9). That is, ll. 5-7 require the refrigerant to be in “a liquid phase” in the low-pressure zone, but ll. 8-9 require the refrigerant to flow to the low-pressure zone “in the gaseous phase”.

AIA  – First to File
The present reissue application contains claims to a claimed invention having an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the AIA  first to file provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Effective Filing Date
The present application claims priority to US Application No. 14/765,735 and International Application No. PCT/US2014/014965. With the exception of the new matter identified above, this application is entitled to such priority because US Application No. 14/765,735 and International Application No. PCT/US2014/014965 provide support for the invention claimed in this application in the manner required by 35 U.S.C. 112(a).
The present application claims priority to US Provisional Application Nos. 61/761,115, 61/817,862 and 61/841,610. However, this application is not entitled to such priority because the prior provisional applications do not provide support for the invention claimed in this application in the manner required by 35 U.S.C. 112(a). 

Accordingly, the effective filing date of claims 1-26 of this application is February 5, 2014, i.e., the filing date of International Application No. PCT/US2014/014965.

AIA  – First to File
The present reissue application contains claims to a claimed invention having an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the AIA  first to file provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Adachi et al.”
JP Publication No. 2012-225177 A (with translation)

“Ast et al.”
US Publication No. 2010/0034684 A1

“Carter”
US Publication No. 2010/0058755 A1

“Hanna et al.”
US Publication No. 2003/0029169 A1

“Hirano et al.”
JP Publication No. 2012-202369 A (with translation)

“Inaba et al.”
US Publication No. 2006/0080985 A1

“Langson”
US Publication No. 2006/0236698 A1

“Matsuo et al.”
JP Publication No. 2005-345084 A (with translation)

“Matteson et al.”
US Publication No. 2011/0005237 A1

“Meng et al.”
US Publication No. 2012/0291433 A1

“Mun et al.”
KR Publication No. 2013-0065955 A (with translation)

“Romanelli”
US Publication No. 2003/0070431 A1

“Tsuchino et al.”
US Publication No. 2011/0167818 A1

“Uchimura et al.”
JP Publication No. 2006-283675 A (with translation)

“Van Den Bossche et al.”
US Publication No. 2010/0194111 A1



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 5:  Claims 1-6, 12 and 16-26 are rejected under 35 U.S.C. 103 as obvious over Romanelli in view of Mun et al., Langson and Adachi et al.
With respect to claims 183 and 25, Romanelli discloses a heat engine configured to operate a thermodynamic cycle and comprising:
A closed-loop path for an organic refrigerant. The closed-loop path is illustrated in Fig. 1 as including a refrigerant vessel 3, a turbine or other decompressor 12, a refrigerant pump 14, and a condenser 16 interconnected by piping 11, 13, 18 to form a hermetically sealed system. See ¶¶ 0031, 0040-0042. An organic refrigerant with a low boiling point and capable of generating a high pressure when heated to a temperature well below the boiling point of water—such as AZ-204 with a boiling point of ˗62.9° F (˗52.7° C) that generates a pressure over 600 psi (41.4 bar) when heated to 150° F (65.6° C)—is circulated through the closed-loop path. See ¶¶ 0031-0038, 0041-0042.
The closed-loop path comprising a high-pressure zone including the organic refrigerant in a gaseous phase and a low-pressure zone comprising the organic refrigerant in a liquid phase. The refrigerant pump 14 urges the AZ-20 refrigerant in a gaseous phase into an upper portion of the condenser 16. See Fig. 1; ¶ 0042. This function of the pump 14 increases the pressure of the refrigerant in the gaseous phase to a first higher pressure within the condenser 16, which in turn increases the pressure of the refrigerant in a liquid phase to a higher pressure downstream of the condenser 16. See Fig. 1.5 A heat exchanger 4 supplies heat from a heat source 6 to the refrigerant in the liquid phase within the vessel 3, thereby vaporizing the refrigerant to the gaseous phase and further increasing its pressure to a second higher pressure upstream of the turbine or other decompressor 12. See Fig. 1; ¶¶ 0041-0042. The pressure of the refrigerant in the gaseous phase drops from the second higher pressure to a lower pressure as it moves through the turbine or other decompressor 12 to thereby convert the thermal energy of the refrigerant into mechanical energy via rotary motion of the turbine or other decompressor. See Fig. 1; See ¶¶ 0013, 0015, 0042, 0049. Thus, the portion of the closed-loop path starting at the pump 14 and leading to the turbine or other decompressor 12 constitutes a high-pressure zone, and the portion starting at the turbine or other decompressor 12 and leading to the pump 14 constitutes a low-pressure zone.
A decompressor configured to provide a pressure gradient through which the organic refrigerant in the gaseous phase flows continuously from the high-pressure zone to the low- pressure zone. See the explanation above.
A pump for providing continuous flow of the organic refrigerant in the liquid phase from the low-pressure zone to the high-pressure zone. See the explanation above.
A refrigerant holding tank in the high-pressure zone and in operable communication with the positive-displacement pump, a lower portion of the refrigerant holding tank having a larger cross-sectional area than an upper portion thereof. See the explanation above. The refrigerant vessel 3 constitutes a refrigerant holding tank since a portion of the refrigerant is held in the vessel 3 and heated by the heat exchanger 4. While not in direct communication with the pump 14, the vessel 3 is “in operable communication” therewith, as broadly claimed. As shown in Fig. 1, a lower portion of the vessel 3 has a larger cross-sectional area than an upper portion thereof.
The term “organic Rankine cycle” does not appear in Romanelli. However, a statement of intended use set forth in a claim preamble cannot stand alone in distinguishing a claim from the prior art. Further, the skilled artisan would understand that the closed-loop thermodynamic cycle disclosed by Romanelli is an organic Rankine cycle since it operates in the same well-known manner as a conventional Rankine cycle and since Romanelli discloses that an organic refrigerant (such as AZ-20) is used in the cycle. In addition, as explained below, Mun et al., Langson and Adachi et al. each teach the use of an organic Rankine cycle (i.e., a Rankine cycle in which an organic refrigerant is circulated).
With respect to claims 18 and 25, Romanelli fails to teach that the turbine or other decompressor 12 is a positive-displacement decompressor such as an orbital scroll decompressor. 
Mun et al. teaches a heat engine configured to operate an organic Rankine cycle and comprising a closed-loop path that includes: (i) a refrigerant holding tank 800; (ii) a refrigerant pump 900 drawing refrigerant in a liquid phase from the tank 800 and pressurizing it; (iii) an evaporator 400 supplied with pressurized refrigerant by the pump 900 and having a heat exchanger that supplies heat from a hot water heat source 200, 300 to the refrigerant to vaporize the refrigerant to a gaseous phase; (iv) an expander (i.e., decompressor) 600 supplied with vaporized refrigerant by the evaporator 400 such that the pressure of the refrigerant in the gaseous phase drops from a higher pressure to a lower pressure as it moves through the decompressor 600 to thereby convert the thermal energy of the refrigerant into mechanical energy via rotary motion of the decompressor 600; and (v) a condenser 700 supplied with refrigerant by the decompressor 600 and having a heat exchanger that transfers heat from the refrigerant to a cool water heat sink 702 to convert the refrigerant from the gaseous phase back to the liquid phase for storage in the tank 800 and subsequent circulation by the pump 900. See Fig. 1; ¶¶ 0022-0024, 0027-0034, 0037-0039, 0055-0058.6 The refrigerant circulated through the closed-loop path is an organic refrigerant—such as R-134a—with a low boiling point7 and capable of generating a high pressure when heated by the hot water heat source 200, 300 to a relatively low temperature of about 70° C to 90° C. See ¶¶ 0024, 0032, 0037. The expander (i.e., decompressor) 600 is an orbital scroll expander (i.e., positive displacement decompressor) having a fixed scroll 620 and an orbital scroll 630. See Figs. 2-6; ¶¶ 0040-0043.
Langson teaches a heat engine configured to operate an organic Rankine cycle and comprising a closed-loop path that includes: (i) a refrigerant holding tank(s) 40, 62; (ii) a refrigerant pump 52 drawing refrigerant in a liquid phase from the tank(s) 40, 62 and pressurizing it; (iii) an evaporator 30, 48 supplied with pressurized refrigerant by the pump 52 and having a heat exchanger 36 that supplies heat from a hot water heat source 34, 44 to the refrigerant to vaporize the refrigerant to a gaseous phase; (iv) an expander (i.e., decompressor) 18, 56 supplied with vaporized refrigerant by the evaporator 30, 48 such that the pressure of the refrigerant in the gaseous phase drops from a higher pressure to a lower pressure as it moves through the decompressor 18, 56 to thereby convert the thermal energy of the refrigerant into mechanical energy via rotary motion of the decompressor 18, 56; and (v) a condenser 22, 60 supplied with refrigerant by the decompressor 18, 56 and having a heat exchanger 24 that transfers heat from the refrigerant to a heat sink (air or water) 26 to convert the refrigerant from the gaseous phase back to the liquid phase for storage in the tank(s) 40, 62 and subsequent circulation by the pump 52. See Figs. 2 and 3; ¶¶ 0010, 0021-0030, 0032-0033. The refrigerant circulated through the closed-loop path is an organic refrigerant—such as R-124 or R-245—with a relatively low boiling point and capable of generating a high pressure when heated by the heat source 34, 44 to a relatively low temperature of about 140° F (60 ° C) to 300° F (149° C). See ¶¶ 0010, 0022, 0024, 0028. The expander (i.e., decompressor) 56 is an orbital scroll expander (i.e., positive displacement decompressor) 74 having a fixed scroll 80 and an orbital scroll 82. See Figs. 3 and 4; ¶¶ 0030, 0034.
From the teachings of Mun et al. and Langson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Romanelli by using an orbital scroll expander (i.e., positive displacement decompressor) as Romanelli’s turbine or other decompressor 12. The skilled artisan would appreciate that orbital scroll expanders are commonly used in organic Rankine cycles (as evidenced by Mun et al. and Langson) because they are well-suited to use with organic refrigerants, function well in medium-to-low volume cycles at relatively high pressures, and have high efficiency while consuming minimal energy.
With respect to claims 18 and 25, Romanelli fails to disclose that the refrigerant pump 14 is a positive displacement pump. Romanelli also fails to teach that the pump 14 pumps the refrigerant while in the liquid phase, i.e., the pump is downstream of the condenser.8
Adachi et al. teaches a heat engine configured to operate an organic Rankine cycle and comprising a closed-loop path that includes: (i) a refrigerant pump 6 pumping refrigerant in a liquid phase and pressurizing it; (ii) an evaporator 2 supplied with pressurized refrigerant by the pump 6 and having a heat exchanger that supplies heat from a hot water heat source to the refrigerant to vaporize the refrigerant to a gaseous phase; (iii) an expander (i.e., decompressor) 4 supplied with vaporized refrigerant by the evaporator 2 such that the pressure of the refrigerant in the gaseous phase drops from a higher pressure to a lower pressure as it moves through the decompressor 4 to thereby convert the thermal energy of the refrigerant into mechanical energy via rotary motion of the decompressor 4; and (iv) a condenser 5 supplied with refrigerant by the decompressor 4 and having a heat exchanger that transfers heat from the refrigerant to a cool water heat sink to convert the refrigerant from the gaseous phase back to the liquid phase for subsequent circulation by the pump 6. See Fig. 1; ¶¶ 0001-0003, 0013-0018.9 
Adachi et al. teaches that the pump 6 may be a positive-displacement pump, and that the liquid level of the organic refrigerant in the evaporator 2 can be kept constant by controlling the speed of the pump 6 such that the heat energy of the organic refrigerant supplied to the decompressor 4 is kept constant. See ¶ 0018. Further, the pump 6 of Adachi et al. is downstream of the condenser 5 such that it pumps the refrigerant in the liquid phase. Likewise, Mun et al. teaches the pump 900 that is downstream of the condenser 700 such that it pumps the refrigerant in the liquid phase, and Langson teaches the pump 52 that is downstream of the condenser 60 such that it pumps the refrigerant in the liquid phase. See the explanation above.
From the teachings of Adachi et al., Mun et al. and Langson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Romanelli by using a positive displacement pump and by locating the pump downstream of the condenser such that it pumps the refrigerant in the liquid phase. The skilled artisan would appreciate that positive displacement pumps can be used in organic Rankine cycles (as evidenced by Adachi et al.) because they are well-suited to use with organic refrigerants, provide a nearly constant flow rate at a given speed, function well in medium-to-low volume cycles at relatively high pressures, and have high efficiency. The skilled artisan would also appreciate that such pumps are commonly located downstream of the condenser such that it pumps the refrigerant in the liquid phase (as evidenced by Adachi et al., Mun et al. and Langson). As taught by Adachi et al., the speed of such a pump can be controlled to keep the liquid level of the organic refrigerant in the evaporator constant such that the heat energy of the organic refrigerant supplied to the decompressor is kept constant.
With respect to the refrigerant boiling point below ˗35° C and the heat source temperature of less than 82° C required by claims 1 and 12, Romanelli teaches the use of AZ-20 (or R-410A) with a boiling point of ˗62.9° F (˗52.7° C) that that is heated by the heat source 6 to a temperature of 150° F (65.6° C). See the explanation above.
With respect to the remaining limitations of claims 1 and 12, see the explanation above with respect to claims 18 and 25.
With respect to claims 2 and 21, Mun et al. teaches that the orbital scroll decompressor 600 has an internal oil pump 680 driven by a drive shaft 650 within a shell housing 610 of the decompressor 600 for circulation of lubricating oil. See Figs. 4, 5 and 7; ¶¶ 0042, 0044-0048. From this teaching of Mun et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Romanelli by providing the decompressor with an internal oil pump for lubricating the decompressor to reduce friction and its operating temperature, which reduces heat loss and extends its operating life.
With respect to claims 3 and 20, Mun et al. and Langson teach the use of an orbital scroll decompressor. See the explanation above.
With respect to claims 4, 22 and 23, the upper portion of Romanelli’s vessel (holding tank) 3 holds the organic refrigerant in the gaseous phase while the lower portion holds the refrigerant in the liquid phase. Thus, due to the compressibility of the refrigerant in the gaseous phase, the vessel 3 functions in a similar manner to a hydro-pneumatic dampener, i.e., the vessel 3 inherently functions as a pulsation dampener to mitigate fluid hammer. Further, the vessel 3 is considered to be “eccentrically shaped” since the upper portion has a hemispherical shape while the lower portion is cylindrical.
With respect to claims 5 and 6, Romanelli teaches the use of AZ-20 (or R-410A) with a boiling point of ˗62.9° F (˗52.7° C).
With respect to claims 16 and 17, Romanelli’s vessel (holding tank) 3 and heat exchanger 4 are vertically oriented such that a temperature gradient in the vessel 3 is inherently assisted by gravity. See Fig. 1. Likewise, in Mun et al., the evaporator 400 and its heat exchanger are vertically oriented. The same is true of the evaporator 48 of Langson, and the evaporator 2 of Adachi et al. Further, Mun et al. teaches the hot water heat source 200, 300, Langson teaches the hot water heat source 34, 44, and Adachi et al. also teaches a hot water heat source. See the explanation above. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Romanelli by using a hot water heat source because water is inexpensive and widely available. Further, water is well suited to being heated by available heat sources such as electrical heaters, bio fuel burners, solar collectors, and geothermal devices.
With respect to claim 19, Romanelli teaches the use of AZ-20 (or R-410A) with a boiling point of ˗62.9° F (˗52.7° C) that generates a pressure over 600 psi (41.4 bar) when heated to 150° F (65.6° C). See the explanation above. The skilled artisan would appreciate that (a) it is desirable to maximize the pressure gradient across the decompressor in order to maximize the mechanical energy output by the decompressor, and (b) a pressure gradient of about 20 bar is compatible with Romanelli since the refrigerant enters the decompressor at 41.4 bar. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Romanelli by utilizing a pressure gradient of at least about 20 bar (i.e., a pressure drop from the 41.4 bar taught by Romanelli to at least about 21.4 bar) in order to maximize the mechanical energy output by the decompressor.
With respect to claim 24, the upper portion of Romanelli’s condenser 16 holds the organic refrigerant in the gaseous phase (or partly gaseous and partly liquid phase) while the lower portion holds the refrigerant in the liquid phase. Thus, the condenser 16 constitutes an expansion chamber in communication with an exhaust portion of the decompressor 12 that functions to condense the refrigerant to the liquid phase.
With respect to the electrical generator required by claim 25, Romanelli discloses that “One of ordinary skill in the art will readily recognize that electric power for public and industrial use can be generated from the present system by simply applying heat from various available sources” (¶ 0039). Thus, electricity can be generated as Romanelli’s turbine or other decompressor 12 converts the thermal energy of the refrigerant into mechanical energy via rotary motion of the turbine or other decompressor. See ¶ 0042. Likewise, Mun et al. teaches that the orbital scroll expander (i.e., positive displacement decompressor) 600 drives an electrical generator 1. See Fig. 1; ¶¶ 0027, 0038, 0043, 0054, 0058. Langson teaches that the orbital scroll expander (i.e., positive displacement decompressor) 56, 74 drives an electrical generator 58. See Figs. 3 and 4; ¶¶ 0030-0031, 0033. Adachi et al. teaches that the expander 4 drives an electrical generator 3. See Fig. 1; ¶ 0015.
With respect to claim 26, the claimed method is taught by Romanelli in view of Mun et al., Langson and Adachi et al. See the explanation above.

GROUND 6:  Claims 1-6, 12, 16, 17 and 19 are rejected under 35 U.S.C. 103 as obvious over Romanelli in view of Mun et al., Langson and Adachi et al. (GROUND 5) and further in view of Meng et al.
	With respect to the refrigerant boiling point below ˗35° C and the heat source temperature of less than 82° C required by claims 1 and 12, and with respect to the lower boiling points required by claims 5 and 6, Romanelli teaches the use of AZ-20 (or R-410A) with a boiling point of ˗62.9° F (˗52.7° C) that generates a pressure over 600 psi (41.4 bar) when heated to 150° F (65.6° C). See the explanation above. A similar teaching is provided by Meng et al.
Specifically, Meng et al. teaches a heat engine configured to operate an organic Rankine cycle and comprising a closed-loop path 33 that includes: (i) a refrigerant pump 39 pumping refrigerant in a liquid phase and pressurizing it; (ii) an evaporator 32 supplied with pressurized refrigerant by the pump 39 and comprising a heat exchanger that supplies heat from a hot water heat source 21, 28 to the refrigerant to vaporize the refrigerant to a gaseous phase; (iii) a turbine 31 supplied with vaporized refrigerant by the evaporator 32 such that the pressure of the refrigerant in the gaseous phase drops from a higher pressure to a lower pressure as it moves through the turbine 31 to thereby convert the thermal energy of the refrigerant into mechanical energy via rotary motion of the turbine 31; and (iv) a condenser 34 supplied with refrigerant by the turbine 31 and having a heat exchanger that transfers heat from the refrigerant to a cool water heat sink to convert the refrigerant from the gaseous phase back to the liquid phase for subsequent circulation by the pump 39. See Figs. 1 and 2a; ¶¶ 0020-0021, 0107-0111. The refrigerant circulated through the closed-loop path is an organic refrigerant—such as R-32 with a low boiling point of ˗51.7° C and capable of generating a high pressure of 53.4 atm (54.1 bar) when heated by the hot water heat source 21, 28 to a relatively low temperature of about 75° C and dropping to a low pressure of 14.5 atm (14.7 bar) when expanded by the turbine 31. See Figs. 2a and 4; ¶¶ 0020, 0111, 0114. Other organic refrigerants can be used that have a very low boiling point (below ˗ 35° C) and that are capable of generating high pressure when heated to a relatively low temperature of 30° C to 80° C. See ¶¶ 0062-0106 (including TABLE 1). 
	From the combined teachings of Romanelli and Meng et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a refrigerant with a boiling point below ˗35° C (or ˗45° C) that is subject to heat source temperature of less than 82° C because this allows for efficient conversion of thermal energy to mechanical energy at a relatively low cost while taking advantage of heat sources having a relatively low temperature—something organic Rankine cycles are well-known for.
With respect to the electrical generator required by claims 1 and 12, Romanelli discloses that “One of ordinary skill in the art will readily recognize that electric power for public and industrial use can be generated from the present system by simply applying heat from various available sources” (¶ 0039). Thus, electricity can be generated as Romanelli’s turbine or other decompressor 12 converts the thermal energy of the refrigerant into mechanical energy via rotary motion of the turbine or other decompressor. See ¶ 0042. Likewise, Mun et al. teaches that the orbital scroll expander (i.e., positive displacement decompressor) 600 drives an electrical generator 1. See Fig. 1; ¶¶ 0027, 0038, 0043, 0054, 0058. Langson teaches that the orbital scroll expander (i.e., positive displacement decompressor) 56, 74 drives an electrical generator 58. See Figs. 3 and 4; ¶¶ 0030-0031, 0033. Adachi et al. teaches that the expander 4 drives an electrical generator 3. See Fig. 1; ¶ 0015. Meng et al. teaches that the turbine 31 drives an electrical generator 38. See Fig. 1; ¶¶ 0107, 0110.
With respect to the remaining limitations of claims 1-4 and 12, see the explanation in GROUND 5 above.
With respect to claims 16 and 17, see the explanation in GROUND 5 above. Further, in Meng et al., the evaporator 32 and its heat exchanger are vertically oriented, and Meng et al. teaches the hot water heat source 21, 28.
With respect to claim 19, Romanelli teaches the use of AZ-20 (or R-410A) with a boiling point of ˗62.9° F (˗52.7° C) that generates a pressure over 600 psi (41.4 bar) when heated to 150° F (65.6° C). See the explanation above. The skilled artisan would appreciate that (a) it is desirable to maximize the pressure gradient across the decompressor in order to maximize the mechanical energy output by the decompressor, and (b) a pressure gradient of about 20 bar is compatible with Romanelli since the refrigerant enters the decompressor at 41.4 bar. Further, Meng et al. teaches a pressure drop from 54.1 bar to 14.7 bar, i.e., a pressure gradient of 39.4 bar. See the explanation above. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Romanelli by utilizing a pressure gradient of at least about 20 bar (e.g., a pressure drop from the 41.4 bar taught by Romanelli to at least about 21.4 bar, or the pressure gradient of 39.4 taught by Meng et al.) in order to maximize the mechanical energy output by the decompressor.

GROUND 7:  Claims 2, 10 and 13-15 are rejected under 35 U.S.C. 103 as obvious over either (a) Romanelli in view of Mun et al., Langson and Adachi et al. (GROUND 5) and further in view of Uchimura et al., or (b) Romanelli in view of Mun et al., Langson, Adachi et al. and Meng et al. (GROUND 6) and further in view of Uchimura et al.
Mun et al. teaches that the orbital scroll decompressor 600 has an internal oil pump 680 driven by a drive shaft 650 within a shell housing 610 of the decompressor 600 for circulation of lubricating oil. See Figs. 4, 5 and 7; ¶¶ 0042, 0044-0048.
However, the Romanelli, Mun et al., Langson and Adachi et al. combination (GROUND 5) and the Romanelli, Mun et al., Langson, Adachi et al. and Meng et al. combination (GROUND 6) fails to teach that lubricating oil is circulated in the closed-loop path and heated in a reservoir, with two oil separators connected in series for separating at least a portion of the lubricating oil from the organic refrigerant in the gaseous phase.
Uchimura et al. teaches a heat engine configured to operate an organic Rankine cycle and comprising a closed-loop path that includes: (i) a refrigerant pump 16 pumping refrigerant in a liquid phase and pressurizing it; (ii) an evaporator 11 supplied with pressurized refrigerant by the pump 16 and comprising a heat exchanger that supplies heat from a hot water heat source 101 to the refrigerant to vaporize the refrigerant to a gaseous phase; (iii) a turbine or alternatively an orbital scroll expander (i.e., positive displacement decompressor) 13 supplied with vaporized refrigerant by the evaporator 11 such that the pressure of the refrigerant in the gaseous phase drops from a higher pressure to a lower pressure as it moves through the decompressor 13 to thereby convert the thermal energy of the refrigerant into mechanical energy via rotary motion of the decompressor 13; and (iv) a condenser 15 supplied with refrigerant by the decompressor 13 and having a heat exchanger that transfers heat from the refrigerant to a cool water heat sink 104 to convert the refrigerant from the gaseous phase back to the liquid phase for subsequent circulation by the pump 16. See Fig. 1; ¶¶ 0023-0024, 0026.10 The refrigerant circulated through the closed-loop path is an organic refrigerant—such as HFC-123 (trifluoroethanol) with a low boiling point and capable of generating a relatively high pressure when heated by the hot water heat source 101 to a relatively low temperature of about 60° C to 100° C. See ¶¶ 0002, 0023, 0025. An electrical generator 12 is driven by the decompressor 13. See Fig. 1; ¶¶ 0023, 0025-0026.
Uchimura et al. further teaches an oil system comprising: (i) an oil pump 20 that draws oil from an oil tank 21 and supplies it to bearings 18, 19 within a housing-like structure 14 containing the decompressor 13 and the generator 12; (ii) an oil temperature regulator 25 that receives the oil from the pump 20 and heats (or cools) the oil to maintain a desired oil temperature; (iii) oil trays 22, 23 within the housing-like structure 14 that collect some of the oil and return it to the oil tank 21 while the rest of the oil mixes (necessarily but not desirably) with the organic refrigerant within the decompressor 13 and is at least partially circulated in the closed-loop path; (iii) a gas-liquid separator 34 and an associated first oil separator 37 downstream of the evaporator 11 for separating at least a portion of the oil from the organic refrigerant in the gaseous phase and for returning the separated oil to the oil tank 21 via a return line 38; and (iv) a second oil separator 60, 70 within the oil tank 21 and connected in series with the first oil separator 37 via the return line 38, with the second oil separator functioning to cool the oil while separating at least a portion of the oil from the organic refrigerant in the gaseous phase. See Figs. 1-3; ¶¶ 0003, 0006, 0027-0038. The oil temperature regulator 25 inherently includes some type of reservoir within which the oil is heated (or cooled) to maintain the desired oil temperature. Further, the housing-like structure 14 and/or the oil trays 22, 23 form a reservoir within which the oil is inherently heated by friction as well as by heat produced by operation of the decompressor 13 and generator 12.
From the teachings of Uchimura et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Romanelli by providing an oil system for lubricating the decompressor and electrical generator, which results in lubricating oil at least partially circulating in the closed-loop path, and with two oil separators provided in series for separating at least a portion of the lubricating oil from the organic refrigerant in the gaseous phase. The skilled artisan would appreciate that such an oil system provides the benefit of more efficient operation through cooling and lubrication of the decompressor and electrical generator by the oil while minimizing losses in thermodynamic efficiency by continually separating the oil from the organic refrigerant.

GROUND 8:  Claims 18-20 and 22-26 are rejected under 35 U.S.C. 103 as obvious over Matsuo et al. in view of Romanelli, Mun et al., Langson and Adachi et al.
Matsuo et al. discloses a heat engine configured to operate an organic Rankine cycle and comprising a closed-loop path 33 that includes: (i) a refrigerant pump 280 pumping refrigerant in a liquid phase and pressurizing it; (ii) a refrigerant holding tank 285 receiving and temporarily holding the pressurized refrigerant supplied by the pump 280; (iii) an evaporator 210 supplied with pressurized refrigerant by the tank 285 and comprising a heat exchanger that supplies heat from heat sources 110, 150 to the refrigerant to vaporize the refrigerant to a gaseous phase; (iv) a turbine 240 supplied with vaporized refrigerant by the evaporator 210 such that the pressure of the refrigerant in the gaseous phase drops from a higher pressure to a lower pressure as it moves through the turbine 240 to thereby convert the thermal energy of the refrigerant into mechanical energy via rotary motion of the turbine 240; and (v) a condenser 260 supplied with refrigerant by the turbine 240 and having a heat exchanger that transfers heat from the refrigerant to a heat sink to convert the refrigerant from the gaseous phase back to the liquid phase for subsequent circulation by the pump 280. See Figs. 1-5 and 8; ¶¶ 0017, 0019, 0023, 0026, 0034-0037.11 The refrigerant circulated through the closed-loop path is an organic refrigerant—such as R-134a with a low boiling point12 and capable of generating a relatively high pressure when heated by the heat source 110 at a temperature of 85° C and when further heated by the heat source 115 such that the vaporized refrigerant enters the turbine 240 at a temperature of 80° C. See Fig. 3; ¶¶ 0026, 0043-0047.
With respect to claims 18 and 25, Matsuo et al. fails to teach that the refrigerant tank 285 has a lower portion with a larger cross-sectional area than an upper portion thereof. As explained in GROUND 5, Romanelli teaches the refrigerant vessel (i.e., holding tank) 3 having a lower portion with a larger cross-sectional area than an upper portion thereof.
From the teachings of Romanelli, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Matsuo et al. by constructing the refrigerant tank 285 with a lower portion having a larger cross-sectional area than an upper portion thereof because this enables the heat exchanger of the evaporator to be incorporated into the refrigerant tank, thereby saving space and reducing components/cost. Further, the shape taught by Romanelli facilitates the capture of vaporized refrigerant in the upper portion of the tank and the flow of the refrigerant out of the upper portion of the tank.
With respect to claims 18, 20 and 25, Matsuo et al. fails to teach that the turbine 240 is a positive-displacement decompressor such as an orbital scroll decompressor. As explained in GROUND 5, Mun et al. and Langson teach the use of an orbital scroll expander (i.e., positive displacement decompressor).
From the teachings of Mun et al. and Langson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Matsuo et al. by using an orbital scroll expander (i.e., positive displacement decompressor) in place of the turbine 240. The skilled artisan would appreciate that orbital scroll expanders are commonly used in organic Rankine cycles (as evidenced by Mun et al. and Langson) because they are well-suited to use with organic refrigerants, function well in medium-to-low volume cycles at relatively high pressures, and have high efficiency while consuming minimal energy.
With respect to claims 18 and 25, Matsuo et al. fails to disclose that the refrigerant pump 280 is a positive displacement pump. As explained in GROUND 5, Adachi et al. teaches the use of a positive displacement pump.
From the teachings of Adachi et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Matsuo et al. by using a positive displacement pump. The skilled artisan would appreciate that positive displacement pumps can be used in organic Rankine cycles (as evidenced by Adachi et al.) because they are well-suited to use with organic refrigerants, provide a nearly constant flow rate at a given speed, function well in medium-to-low volume cycles at relatively high pressures, and have high efficiency. As taught by Adachi et al., the speed of such a pump can be controlled to keep the liquid level of the organic refrigerant in the evaporator constant such that the heat energy of the organic refrigerant supplied to the expander is kept constant.
With respect to claim 19, Matsuo et al. teaches the use of R-134a with a low boiling point (about ˗26° C) and capable of generating a relatively high pressure when heated. Further, Romanelli teaches the use of AZ-20 (or R-410A) with a boiling point of ˗62.9° F (˗52.7° C) that generates a pressure over 600 psi (41.4 bar) when heated to 150° F (65.6° C). See the explanation in GROUND 5. The skilled artisan would appreciate that (a) it is desirable to maximize the pressure gradient across the decompressor in order to maximize the mechanical energy output by the decompressor, and (b) a pressure gradient of about 20 bar is compatible with Romanelli since the refrigerant enters the decompressor at 41.4 bar. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Matsuo et al. by utilizing a pressure gradient of at least about 20 bar (e.g., a pressure drop from the 41.4 bar taught by Romanelli to at least about 21.4 bar) in order to maximize the mechanical energy output by the decompressor.
With respect to claims 22 and 23, the upper portion of Romanelli’s vessel (holding tank) 3 holds the organic refrigerant in the gaseous phase while the lower portion holds the refrigerant in the liquid phase. Thus, due to the compressibility of the refrigerant in the gaseous phase, the vessel 3 functions in a similar manner to a hydro-pneumatic dampener, i.e., the vessel 3 inherently functions as a pulsation dampener to mitigate fluid hammer. 
With respect to claim 24, the upper portion of Romanelli’s condenser 16 holds the organic refrigerant in the gaseous phase (or partly gaseous and partly liquid phase) while the lower portion holds the refrigerant in the liquid phase. Thus, the condenser 16 constitutes an expansion chamber in communication with an exhaust portion of the decompressor 12 that functions to condense the refrigerant to the liquid phase. The condenser 260 of Matsuo et al. is structured and/or functions in a similar manner.
With respect to the electrical generator required by claim 25, Matsuo et al. discloses that the turbine 240 drives a generator 500. See Fig. 1; ¶¶ 0027, 0036, 0039. Further, Romanelli discloses that “One of ordinary skill in the art will readily recognize that electric power for public and industrial use can be generated from the present system by simply applying heat from various available sources” (¶ 0039). Thus, electricity can be generated as Romanelli’s turbine or other decompressor 12 converts the thermal energy of the refrigerant into mechanical energy via rotary motion of the turbine or other decompressor. See ¶ 0042. Likewise, Mun et al. teaches that the orbital scroll expander (i.e., positive displacement decompressor) 600 drives an electrical generator 1. See Fig. 1; ¶¶ 0027, 0038, 0043, 0054, 0058. Langson teaches that the orbital scroll expander (i.e., positive displacement decompressor) 56, 74 drives an electrical generator 58. See Figs. 3 and 4; ¶¶ 0030-0031, 0033. Adachi et al. teaches that the expander 4 drives an electrical generator 3. See Fig. 1; ¶ 0015.
With respect to claim 26, the claimed method is taught by Matsuo et al. in view of Romanelli, Mun et al., Langson and Adachi et al. See the explanation above.

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Ast et al. teaches an oil separator 22 for a heat engine configured to operate an organic Rankine cycle.

Carter teaches a heat engine configured to operate an organic Rankine cycle including first and second orbital scroll expanders (i.e., positive displacement decompressors) 30, 40. The engine also includes a reservoir (i.e., holding tank) 23 for temporarily holding the working fluid.

Hanna et al. teaches a heat engine configured to operate an organic Rankine cycle including an orbital scroll expander (i.e., positive displacement decompressor) 101. In the embodiment of Fig. 3, the evaporator 304 includes a holding tank having a lower portion with a larger cross-sectional area than an upper portion thereof.
 
Hirano et al. teaches a heat engine configured to operate an organic Rankine cycle including a holding tank 35 for temporarily holding the organic refrigerant. The embodiment of Fig. 9 includes an additional holding tank 300 for minimizing pressure fluctuations.

Inaba et al. teaches a heat engine configured to operate an organic Rankine cycle including a gas-liquid separator 230 that functions as a holding tank for temporarily holding the organic refrigerant.

Matteson et al. teaches a lubricating oil system for a heat engine configured to operate an organic Rankine cycle, which oil system includes first and second oil separators 62, 64.

Tsuchino et al. teaches a heat engine configured to operate an organic Rankine cycle including a holding tank 12 for holding the organic refrigerant.

Van Den Bossche et al. teaches a heat engine configured to operate an organic Rankine cycle including a positive displacement orbital scroll expander (i.e., decompressor) 5a and a positive displacement refrigerant pump 5c that are housed in a gas tight enclosure 5.

Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9 and 11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) and (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Specification
The patent specification is objected to because:
At col. 6, ll. 1, 5 and 9, the acronym “HEDC” appears, but this acronym is not defined in the specification.
At col. 6, ll. 16 and 33, “FIG. 1” is inaccurate. Pursuant to 37 CFR 1.84(u)(1), the patent’s lone drawing figure is not numbered and the abbreviation “FIG.” does not appear.
At col. 7, l. 40, “FIG. 1” is inaccurate.
At col. 7, l. 42, “eccentrically shaped” does not accurately describe the member 123 as illustrated in the lone drawing figure. It is noted that the term “eccentric” means not placed centrally or not having its axis or other part placed centrally. In contrast, element 123 is illustrated as having a shape that is symmetrical with respect to a central vertical axis.
At col. 8, ll. 11 and 54, “FIG. 1” is inaccurate.
At col. 8, ll. 55-56, “eccentrically shaped” does not accurately describe the member 181 as illustrated in the lone drawing figure. It is noted that the term “eccentric” means not placed centrally or not having its axis or other part placed centrally. In contrast, element 181 is illustrated as having a shape that is symmetrical with respect to a central vertical axis.
At col. 8, l. 62, “fist” should read “[fist] first”.
Appropriate correction is required.

The patent specification is objected to under 37 CFR 1.75(d)(1) as failing to provide proper antecedent basis for the claimed subject matter. See MPEP 608.01(o). Specifically, the patent specification fails to include/describe the following claimed subject matter:
“a lower portion of the refrigerant holding tank having a larger cross-sectional area than an upper portion thereof” (claim 1, ll. 16-17; claim 18, ll. 12-13; claim 25, ll. 14-15).
“the refrigerant holding tank configured to hold the refrigerant in a vapor phase at the upper portion” (claim 4, ll. 2-3). There is no discussion in the specification of an “upper portion” of the holding tank and, thus, no basis for refrigerant in a vapor phase being held in such “upper portion”.
“the organic refrigerant exhibits a boiling point below -40°C” (claim 5).
“the organic refrigerant exhibits a boiling point below -45°C” (claim 6).
“the vertically oriented tubular heat exchanger is configured to maintain a temperature gradient at least partially based on gravity” (claim 9).
“the closed-loop path further comprises at least two oil separators connected in series” (claim 10). There is no discussion of more than two oil separators, and no basis for oil separators “connected in series”.
“the low-pressure zone of the closed-loop path further comprises at least one refrigeration coil configured to receive cool, pressurized organic refrigerant from the high-pressure zone” (claim 11). While the specification discusses first and second sub-cooling coils, such coils are not identified as “refrigeration” coils and they are not described as receiving “cool, pressurized” refrigerant.
“a lower portion of the refrigerant holding tank has a larger cross-sectional area than an upper portion thereof” (claim 12, ll. 16-17; claim 26, ll. 14-15).
“causing a temperature gradient assisted by gravity in the vertically oriented heat exchanger” (claim 17).
Correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims. Specifically, the drawings fail to show:
“an electrical generator coupled to the positive-displacement decompressor…” (claim 1, l. 11; claim 25, l. 9). While generic black boxes appear to be used to represent the generator and decompressor in the lone drawing figure, there is no illustration of the manner in which the generator is “coupled to” the decompressor.
“the positive-displacement decompressor comprises an orbital scroll” (claim 3). While a generic black box appears to be used to represent the decompressor in the lone drawing figure, there is no illustration of the actual structure of the decompressor and, thus, no illustration of “an orbital scroll”.
“the electrical generator is coupled to the positive-displacement decompressor” (claim 12, ll. 10-11).
“the positive-displacement decompressor comprises an orbital scroll decompressor” (claim 20).
“the positive-displacement decompressor comprises an internal oil pump within a drive shaft of the positive-displacement decompressor and configured to circulate lubricating oil” (claim 21).

These claimed features must be shown in the drawings or canceled from the claims. No new matter should be entered.

The objections to the drawings will not be held in abeyance.

Response Period
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this action.

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail13 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300


By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/  
	Russell D. Stormer  
	Primary Examiner, Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Primary Examiner, Art Unit 3993
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that 37 CFR 1.173(g) requires that all amendments be made relative to the claims as they appear in the patent (not relative to the claims presented in the underlying application that issued as the patent).
        2 In a reissued patent, matter omitted via reissue is enclosed in heavy brackets and matter added via reissue is printed in italics. No underlining is used.
        3 Claim 18 is addressed first because it is the broadest claim.
        4 AZ-20 is another name for R-410A organic refrigerant.
        5 While the pressurizing function of the pump 14 is not explained in detail in Romanelli, it would be clear to the skilled artisan based upon the inherent function of such a pump and the disclosure provided in Fig. 1 and ¶¶ 0041-0042.
        6 All citations are to the English translation.
        7 R-134a has a known boiling point of about ˗26° C.
        8 Claims 18 and 25 do not explicitly require such a configuration. However, the obviousness of such a configuration is addressed in the case that claims 18 and 25 are interpreted to inherently require such a configuration.
        9 All citations are to the English translation.
        10 All citations are to the English translation.
        11 All citations are to the English translation.
        12 R-134a has a known boiling point of about ˗26° C.
        13 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.